Citation Nr: 1827106	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The surviving spouse

ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge and the Silver Star.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  Evidence received since the last final denial in July 2012 raises a reasonable possibility of substantiating the claim and is not duplicative of evidence previously of record.

2.  The Veteran died in February 1994; the immediate cause of death was cardiac arrhythmia, due to or as a consequence of chronic lung disease, asbestosis.

3.  The Veteran's sarcoidosis was not the result of an in-service disease or injury and did not manifest in service or within a year of his separation from service.

4.  The service-connected malaria, his sole service-connected disability, did not cause or contribute materially or substantially to the Veteran's death; combine with another disorder to cause his death; or aid or lend assistance to his death.


CONCLUSIONS OF LAW

1.  The July 2012 Board denial of service connection for the cause of the Veteran's death became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2017).

2.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113(b), 1116, 1310, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with a notice letter in March 2013 and November 2013.  Concerning the duty to assist, appropriate requests were made to obtain all identified and pertinent treatment records.  In addition, VA medical opinions as to the cause of the Veteran's death have been obtained.  Given the foregoing, the Board will proceed to the merits of the appeal.


New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

A July 2012 Board decision denied service connection for cause of death because there was no nexus between the Veteran's cause of death and active service.  This Board decision became final as of the date stamped on its face. 38 C.F.R. § 20.1100.

The evidence presented since the final Board decision includes medical records pertaining to the Veteran's sarcoidosis treatment between 1988 and 1992.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential existence of medical evidence relating the Veteran's injury to his service.  12/9/2013 Medical Treatment Record-Non-Government Facility.

For the above reasons, the claim of service connection for cause of death is reopened.  38 U.S.C. § 5108.

Cause of death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A surviving spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  38 C.F.R. § 3.312.  
To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); see 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.

The appellant was married to the Veteran at the time of his death.  The February 1994 death certificate listed the immediate cause of his death as cardiac arrhythmia, due to or as a consequence of chronic lung disease, asbestosis.  There were no other conditions listed as contributing to the Veteran's death.  11/6/2017 Death Certificate.

The appellant primarily contends that the Veteran's service-connected malaria was misdiagnosed in-service and the Veteran's symptoms were related to his sarcoidosis.  12/9/2013 Correspondence; 6/30/2014 VA 21-4138 Statement in Support of Claim; 1/26/2018 Hearing Transcript, at 9.

The Veteran's service treatment records do not reflect evidence of any complaints of or treatment for cardiac or respiratory disabilities or any symptoms related to such disabilities in.  In this regard, a May 1968 report of medical history indicates that the Veteran reported he was in "good health."  He also denied a history of ear, nose, or throat trouble, shortness of breath, pain or pressure in chest, and chronic cough.  A history of malaria was noted as resolved, but there was no treatment report other than the dates.  His May 1968 separation examination was documented normal.  6/30/2015 STR-Medical.

The first post-service clinical evidence of a respiratory disability is an April 1971 VA treatment note which indicates that the Veteran was diagnosed as having sarcoidosis.  He reported that he began to experience a frequent, non-productive cough associated with gradual onset of shortness of breath and dyspnea on exertion in December 1970.  Private medical treatment records dated from 1988 to 1992 show that the Veteran reported symptoms of shortness of breath and coughing related to his sarcoidosis.  An echocardiogram in July 1992 showed characteristics of cor pulmonale and his lungs were generally clear.  During her January 2018 hearing, the appellant acknowledged that the Veteran first began to experience problems in 1970.  6/4/1971 Medical Treatment Record-Government Facility; 12/9/2013 Medical Treatment Record-Non-Government Facility.

A March 1994 autopsy report attributed the Veteran's death to severe respiratory fibrosis and bullous disease with bronchopneumonia.  4/12/1994 Autopsy Report.

In an October 2000 letter, the Veteran's lung specialist, Dr. N.W., opined that the Veteran had severe pulmonary fibrosis secondary to pulmonary sarcoidosis.  This resulted in pulmonary hypertension with cor pulmonale and arrhythmias which resulted in his premature death.  Dr. N.W. explained that the Veteran apparently had acute bronchopneumonia terminally, but had also been afflicted by severe end stage pulmonary fibrosis and cor pulmonale for some time prior to his death.  11/21/2000 Medical Treatment Record-Non-Government Facility.

In June 2011, a VA clinician reviewed the claims file and opined that the fatal respiratory disability, which was caused by sarcoidosis, was not likely caused by or related to military service.  Further, it was not likely that the sarcoidosis occurred during service or less than one year post service.  He also reasoned that the preponderance of the evidence did not support a nexus between sarcoidosis and herbicide exposure.  It was explained that the Veteran did not become symptomatic for, nor was he diagnosed as having, sarcoidosis until December 1970, his entrance examination was silent for sarcoidosis, and there was no other evidence of sarcoidosis in his service treatment records.  6/2/2011 VA Examination.

In February 2012, the Board obtained an expert medical opinion through the Veterans Health Administration (VHA opinion).  The physician, specializing in pulmonary and critical care medicine, explained that it was unlikely that the Veteran's fatal respiratory and cardiac disabilities, to include sarcoidosis, had their onset in service or in the year immediately following service or were related to a disease or injury in service.  This opinion was based on the fact that symptoms which led to the diagnosis of sarcoidosis first began in December 1970, approximately 2 years after military service.  A July 1971 rating decision described a chest film showing perihilar and paratracheal lymph node enlargement consistent with Scadding stage I sarcoidosis.  Approximately 2/3 of patients with stage I will have remission, but about 1/3 will progress to end-stage lung fibrosis (scarring), as described in this case.  Along with the radiographic description, the findings of the autopsy report supported a conclusion that the sarcoidosis progressed steadily over the years to end-stage fibrosis.  The clinician further explained that the cause of sarcoidosis is unknown and that herbicides have not been shown to be specifically associated with or to cause sarcoidosis.  3/22/2012 Medical Treatment Record-Government Facility.

The Board finds that the preponderance of the competent and probative evidence is against finding service connection for the cause of the Veteran's death.  As explained below, the Board finds the evidence is against a medical nexus, herbicide and chronic presumptions, or continuity of symptomatology in this case.

There are no service-connected disabilities listed on the Veteran's death certificate or in the March 1994 autopsy report as causing or contributing to his death, there are no medical opinions to this effect, and the appellant has not contended that any disability for which the Veteran was service-connected caused or contributed to his death.  As such, there is no evidence that the service-connected malaria caused or contributed to the Veteran's death.

Furthermore, service treatment records do not reflect treatment or complaints of a cardiac or respiratory disability, to include sarcoidosis.  Medical opinions of record reflect that none of those conditions had their onset in-service or within a year of service.  The June 2011 and February 2012 opinions are accompanied by rationales which were based upon reviews of the Veteran's medical records, reported history, and are consistent with the evidence of record.  Moreover, no other competent medical evidence refutes these opinions.  Thus, Board finds these opinions are entitled to substantial probative weight.  Given the competent evidence, service connection for a disability that contributed to the Veteran's death is not warranted.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307.  In this case, due to the Veteran's qualifying service, he is presumed to have been exposed to certain herbicide agents, including the agent found in Agent Orange.  However, sarcoidosis is not a qualifying disease associated with exposure to herbicide agents. See 38 C.F.R. § 3.309(e).38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, on a direct basis, the June 2011 VA and February 2012 clinicians both provided negative nexus opinions regarding the Veteran's sarcoidosis and herbicide exposure.  The Board finds service-connection based on herbicide exposure is not warranted.

Certain chronic diseases, including sarcoidosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran's sarcoidosis did not manifest until December 1970, which is over two years after service.  There is also no indication of this condition prior to, during, or within one year of service.  

The presumptions under 38 C.F.R. § 3.307 and § 3.309 do not apply, and the evidence does not show any in-service incurrence upon which service connection for sarcoidosis could be established.  See 38 C.F.R. § 3.303.  While sarcoidosis is a chronic disease under 38 C.F.R. § 3.309(a), the evidence fails to show that it manifested within the first post-service year.  The Board acknowledges that continuity of symptomatology could serve as a basis for service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the record does not indicate continuous symptoms since service.  The June 2011 and the February 2012 clinicians both determined that the onset of symptoms was in December 1970.  Additionally, the Veteran's own report from the April 1971 medical record which notes the sarcoidosis diagnosis also indicates that he was "feeling well" until December 1970.  At her hearing, the appellant has also stated that the Veteran did not get sick until 1970.  The Board finds this evidence breaks continuity of symptomatology between service and sarcoidosis.  6/4/1971 Medical Treatment Record-Government Facility.  Finally, there is no competent medical evidence that relates the Veteran's sarcoidosis to active service.  38 U.S.C. § 5107(a).

Furthermore, the Board acknowledges the prior, unrelated Board decision submitted by the appellant, in which the Board granted service connection for sarcoidosis as a result of exposure to herbicide agents.  However, the Board notes that prior unrelated Board decisions are non-precedential, or binding, on the Board.  See 38 C.F.R. § 20.1303.  Rather, the Board reviews the particular facts of each case in light of applicable procedure and substantive law.  6/30/2014 Military Personnel Record.

The Board also acknowledges that the appellant sincerely believes that the Veteran had sarcoidosis in-service.  There are certain conditions which a lay person may diagnose, i.e., varicose veins.  The Board must make this determination on a case-by-case basis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the appellant lacks the medical training and expertise to diagnose the Veteran's particular disability, to include a restrictive lung disease, such as sarcoidosis.  Consequently, her testimony in this regard is not considered competent on the topic of nexus regarding the Veteran's sarcoidosis and is entitled to no weight on this matter.  The Board affords greater probative weight to the medical treatment notes in the record that expressly state that the Veteran's symptoms did not begin until December 1970 and the June 2011 and February 2012 VA clinicians' findings that the Veteran's sarcoidosis did not have its onset in service or in the year immediately following service or were related to a disease or injury in service.  Moreover, the appellant has not provided any competent evidence that the Veteran's sarcoidosis had its onset in-service.

The Board is sympathetic to the appellant.  However, there is no competent evidence that the Veteran's fatal respiratory and cardiac disabilities, to include sarcoidosis, originated in service or are otherwise related to such service, or that the Veteran's death was otherwise related to service.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


